230 Ga. 459 (1973)
197 S.E.2d 694
GRIFFIS & WEAVER BUILDERS, INC.
v.
HOPSON.
27811.
Supreme Court of Georgia.
Argued March 12, 1973.
Decided April 13, 1973.
Harrison & Jolles, Charles F. Miller, Jr., for appellant.
Donner & Brown, Lawrence C. Brown, for appellee.
UNDERCOFLER, Justice.
This is a suit for specific performance of a contract for the sale of real estate. The appeal is from a judgment notwithstanding the verdict in favor of the defendant after a jury verdict in favor of the plaintiff. The issue is whether the following provision of the sales contract renders it unenforceable for vagueness and inequity. "The purchase price of said property is $2,500 per acre as determined by plat to be prepared by Billy B. Beasley, a Registered Surveyor. The cost of the survey to be paid by Purchaser. Ten per cent (10%) of the total purchase price including deposit cash, balance to be paid over a three (3) year period in three (3) equal, annual instalments plus accrued interest of four per cent (4%) per annum." Held:
Under the recent cases of Chewning v. Brand, 230 Ga. 255, and Penta Investments, Inc. v. Robertson, 230 Ga. *460 401, the contract is equitable and definite. It may be enforced by specific performance. Anything to the contrary in Morris v. Yates, 226 Ga. 43 (172 SE2d 428) and Crawford v. Williford, 145 Ga. 550 (89 S.E. 488) is disapproved.
Judgment reversed. All the Justices concur.